EXHIBIT 99.1 ORCHID ISLAND CAPITAL ANNOUNCES DECEMBER 2 NOVEMBER 30, 2 · December 2015 Monthly Dividend of $0.14 Per Share · RMBS Portfolio Characteristics as of November 30, 2015 Vero Beach, Fla., December 10, 2015 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced today that the Board of Directors declared a monthly cash dividend for the month of December 2015. The dividend of $0.14 per share will be paid December 30, 2015, to holders of record on December 24, 2015, with an ex-dividend date of December 22, 2015. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of December 10, 2015, the Company had 21,768,190 shares outstanding. At September 30, 2015, the Company had 21,892,773 shares outstanding. RMBS Portfolio Characteristics Details of the RMBS portfolio as of November 30, 2015 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate: · RMBS Valuation Characteristics · RMBS Assets by Agency · Investment Company Act of 1940 (Whole Pool) Test Results · Repurchase Agreement Exposure by Counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a REIT for federal income tax purposes. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward-looking statements include, but are not limited to, statements about the Company’s distributions. These forward-looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward-looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2014. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Nov 2015 CPR Asset Category Face Value(1) Price Portfolio Coupon (Reported in Dec) As of November 30, 2015 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value(1) Portfolio Asset Category Value(1) Portfolio As of November 30, 2015 As of November 30, 2015 Fannie Mae $ 81.4% Whole Pool Assets $ 76.8% Freddie Mac 17.8% Non Whole Pool Assets 23.2% Ginnie Mae 0.8% Total Mortgage Assets $ 100.0% Total Mortgage Assets $ 100.0% Amounts in the tables above include assets with a fair value of approximately $1.7 million purchased in November 2015 which settle in December 2015. Repurchase Agreement Exposure By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of November 30, 2015 Borrowings(1) Debt in Days Maturity Citigroup Global Markets Inc $ % 37 1/25/2016 Goldman, Sachs & Co % 28 12/28/2015 RBC Capital Markets, LLC % 37 1/22/2016 Wells Fargo Bank, N.A. % 12 12/14/2015 Cantor Fitzgerald & Co % 14 12/18/2015 ED&F Man Capital Markets Inc % 32 1/25/2016 Mizuho Securities USA, Inc % 18 1/4/2016 ICBC Financial Services LLC % 43 1/12/2016 Mitsubishi UFJ Securities (USA), Inc % 49 1/29/2016 J.P. Morgan Securities LLC % 44 2/2/2016 Daiwa Securities America Inc. % 10 12/11/2015 KGS-Alpha Capital Markets, L.P % 11 12/18/2015 Nomura Securities International, Inc. % 19 12/23/2015 Natixis, New York Branch % 12 12/23/2015 Guggenheim Securities, LLC % 43 1/29/2016 Merrill Lynch, Pierce, Fenner & Smith Inc % 16 12/16/2015 South Street Securities, LLC % 16 12/21/2015 Morgan Stanley & Co % 10 12/10/2015 Barclays Capital Inc % 11 12/11/2015 Suntrust Robinson Humphrey, Inc % 18 12/18/2015 Total Borrowings $ % 26 2/2/2016 RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of November 30, 2015 Adjustable Rate RMBS $ 5 % % $ 18 $ ) Hybrid Adjustable Rate RMBS 86 % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance(2) End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Mar-2019 $ ) $ Treasury Futures Contracts - Short Positions Mar-2026 ) Receiver Swaption May-2021 ) Grand Total $ $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR Option-Adjusted Spreads. These results are for illustrative purposes only and actual results may differ materially. Treasury futures contracts were valued at 126.4375 at November 30, 2015.The nominal value of the short position was $233.9 million. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
